Exhibit 10.54

Mercury Interactive Corporation

379 N. Whisman Road

Mountain View, California 94043

March 16, 2006

Mr. David Murphy

 

  Re:   Change of Control Agreement

Dear Mr. Murphy:

Mercury Interactive Corporation (the “Company”) has agreed to extend certain
benefits to you in the event your employment with the Company is terminated
within eighteen months of a “Change of Control” of the Company. This letter
amends and restates an earlier agreement with you on this subject, and sets out
the terms of our agreement henceforth (the “Letter”). Capitalized terms are
defined on Exhibit A, attached.

1. Severance Benefits. If you or the Company terminate your employment at any
time within the Change of Control Period, then you will be entitled to receive
severance benefits as follows:

(a) Voluntary Resignation; Termination for Cause. If you terminate your
employment by reason of voluntary resignation (other than by Involuntary
Termination) or if you are terminated for Cause, then you will not be entitled
to receive severance or other benefits. All outstanding vested stock options
granted prior to January 1, 2006 shall remain exercisable until the later
(i) the 15th day of the third month following the date at which the option would
otherwise have expired, under the terms of the option at its original grant date
or (ii) the December 31st of the year of the termination of your employment. All
outstanding vested stock options granted on or after January 1, 2006 shall
remain exercisable until the twelve (12) month anniversary of the date of your
termination of employment; provided however, that all outstanding options shall
be subject to earlier termination under Sections 7 and 11 of the Company’s
Amended and Restated 1999 Stock Option Plan (the “1999 Plan”) (or comparable
provisions of the option plan under which the option is granted) and the
“Expiration Date” and maximum term as defined in the award agreement evidencing
the options.

(b) Involuntary Termination. If your employment is terminated or you terminate
your employment as a result of Involuntary Termination, you will be entitled to
receive the following benefits:

(i) severance pay, equal to your base salary and target bonus as of the date
your employment ceases, for the Severance Period and according to normal Company
payroll practices and commencing with the month immediately after the month in
which your employment so ceases;

(ii) coverage under the Company’s health, life, dental and other insurance
programs for the Severance Period; and



--------------------------------------------------------------------------------

(iii) accelerated vesting of all stock options, other forms of equity
compensation (for example, any grants of stock appreciation rights, restricted
stock or phantom stock) and other forms of long-term compensation held by you,
including those granted after the date of this Letter. All outstanding vested
stock options granted prior to January 1, 2006 will remain exercisable until the
later of (i) the 15th day of the third month following the date at which the
option would otherwise have expired, under the terms of the option at its
original grant date or (ii) the December 31st of the year of the termination of
your employment and all outstanding vested stock options granted on or after
January 1, 2006 will remain exercisable until the twelve month anniversary of
your date of termination; provided however, that all outstanding options shall
be subject to earlier termination under Sections 7 and 11 of the 1999 Plan (or
comparable provisions of the option plan under which the option is granted) and
the “Expiration Date” and maximum term as defined in the award agreement
evidencing the options.

(c) Disability; Death. If the Company terminates your employment as a result of
your Disability (as defined below) or such employment is terminated by your
death, then such termination shall be treated as if it were an Involuntary
Termination (notwithstanding the language in clause (iii) of the definition of
such term), and the severance and other benefits shall be provided, in
accordance with subsection (b) above.

2. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, exclusive license, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Letter and agree expressly
to perform the obligations under this Letter in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. To the extent the successor fails to expressly agree in
writing at least five (5) days prior to the Change of Control to perform the
obligations of the Company under this Letter, such failure shall entitle you to
a payment equal to the severance benefits you would receive upon an Involuntary
Termination, as provided in Section 1.b above, with such amount payable on the
Change of Control. For all purposes under this Letter, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 2 or which becomes
bound by the terms of this Letter by operation of law.

3. Law Governing; Arbitration. This Letter shall be governed by and construed in
accordance with the laws of the State of California. Any dispute or controversy
arising under or in connection with this Letter shall be settled exclusively in
arbitration conducted in Sunnyvale, California, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. In any arbitration
proceeding, the party determined to be the prevailing party shall be entitled to
receive, in addition to any other award, its attorneys’ fees and expenses of the
proceeding.

4. Employment and Income Taxes. All payments made pursuant to this Letter will
be subject to withholding of employment taxes.

 

2



--------------------------------------------------------------------------------

5. Golden Parachute Excise Tax.

a. Notwithstanding anything in the foregoing to the contrary, if any of the
payments to you (prior to any reduction described in this paragraph) provided
for in this Agreement, together with any other payments which you have the right
to receive from the Company or any corporation which is a member of an
“affiliated group” as defined in Section 1504(a) of the Internal Revenue Code of
1986, as amended (“Code”), without regard to Section 1504(b) of the Code, of
which the Company is a member (the “Payments”) would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code) and if the Safe Harbor
Amount is greater than the Taxed Amount, then the total amount of such Payments
shall be reduced to the Safe Harbor Amount. The “Safe Harbor Amount” is the
largest portion of the Payments that would result in no portion of the Payments
being subject to the excise tax set forth at Section 4999 of the Code (“Excise
Tax”). The “Taxed Amount” is the total amount of the Payments (prior to any
reduction as described in this paragraph) notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax. Solely for the purpose
of comparing which of the Safe Harbor Amount and the Taxed Amount is greater,
the determination of each such amount, shall be made on an after-tax basis,
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all of which shall be computed at the highest
applicable marginal rate). If a reduction of the Payments to the Safe Harbor
Amount is necessary, then the reduction shall occur in the following order
unless you elect in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payments occurs): reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of a stock award is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of your stock awards unless you elect in writing a different
order for cancellation.

b. The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change of Control transaction shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, or you and the Company agree that such
accounting firm should not be engaged for purposes of making the determinations
required hereunder, another nationally recognized accounting firm may be
appointed to make the determinations required hereunder as mutually agreed to by
the Company and you. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

c. The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and you within 15 calendar days after the date on which your right
to a Payment is triggered (if requested at that time by the Company or you) or
such other time as requested by the Company or you upon written notice that a
payment related to a change of control of the Company has been or is to be made.
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, it shall furnish the Company and you with an opinion reasonably
acceptable to you that no Excise Tax will be imposed with respect to such
Payment.

6. Section 409A. The parties agree to amend this Agreement to the extent
necessary to avoid imposition of any additional tax or income recognition under
Code Section 409A and any final Treasury Regulations and IRS guidance thereunder
prior to the earlier of any actual payment to you that may not be in compliance
with or exempt from Code Section 409A or December 31, 2006.

 

3



--------------------------------------------------------------------------------

The Company will not take any action that would expose any payment or benefit to
you to accelerated or additional tax under Section 409A of the Code, unless
(i) the Company is obligated to take the action under an agreement, plan, or
arrangement to which you are a party; (ii) you request the action; or (iii) the
Company advises you in writing that the action may result in the imposition of
accelerated or additional tax under Section 409A of the Code and you
subsequently request in writing that the action be taken. The Company will hold
you harmless for any action it may take in violation of this paragraph,
including any attorney’s fees that you may incur in enforcing your rights
hereto. Notwithstanding the foregoing, if the Company proposes to take any
action or to make any amendment to this Letter to avoid any violation of Code
Section 409A and you refuse to consent in writing to such action or amendment,
then you shall be responsible for any additional tax or income recognition
imposed on you, and any attorney’s fees you incur, as a result of any violation
of Code Section 409A. With respect to any such action or amendment the Company
proposes, the Company shall, in good faith and after consultation with you, make
reasonable efforts to have such proposed action or amendment minimize any
adverse consequences to you.

By your signature below, you indicate that you agree to the terms set out in
this Letter.

 

Very truly yours, MERCURY INTERACTIVE CORPORATION By:  

/s/ Anthony Zingale

Title:   President and Chief Executive Officer ACKNOWLEDGED AND AGREED:

/s/ David Murphy

David Murphy Date: March 16, 2006

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms. The following terms referred to in this Letter shall have
the following meanings:

“Cause” means (i) any act of personal dishonesty taken by you in connection with
your responsibilities as an employee and intended to result in substantial
personal enrichment; (ii) your being convicted of a felony; or (iii) a willful
act by you which constitutes gross misconduct and which is materially injurious
to the Company.

“Change of Control” means the occurrence of any of the following events:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), is or becomes the “beneficial
owner” (as defined in Section 13d-3 of said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities;

(b) The composition of the Board of Directors changes during any period of 36
months such that individuals who at the beginning of the period were members of
the Board of Directors (the “Continuing Directors”) cease for any reason to
constitute at least a majority thereof; unless at least 66- 2/3% of the
Continuing Directors has either (i) approved the election of the new Directors,
(ii) if the election of the new Directors is voted on by shareholders,
recommended that the shareholders vote for approval, or (iii) otherwise
determined that such change in composition does not constitute a Change of
Control, even if the Continuing Directors do not constitute a quorum of the
whole Board (it being understood that this requirement shall not be capable of
satisfaction unless there is at least one Continuing Director);

(c) The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale, lease, exclusive
license or disposition by the Company of all or substantially all of the
Company’s assets;

(d) Any other provision of this subsection notwithstanding, the term Change of
Control shall not include either of the following events undertaken at the
election of the Company:

(i) Any transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or

(ii) A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the “surviving corporation”)
provided that the surviving corporation is owned directly or indirectly by the
shareholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction.

 

5



--------------------------------------------------------------------------------

“Change of Control Period” means the period beginning with the date that a
Change of Control has occurred (as determined by the Board of Directors of the
Company) and ending twenty-four (24) months later.

“Disability” means that you suffer from a physical or mental disability to an
extent that renders it impracticable for you to continue performing your duties
hereunder. You shall be deemed to be so disabled if (i) a physician selected by
the Company (and the Company will use its best efforts to coordinate such
determination by the physician with the Company’s long term disability insurance
carrier) advises the Company that your physical or mental condition will render
you unable to perform your duties for a period exceeding three consecutive
months, or (ii) due to a physical or mental condition, you have not
substantially performed your duties hereunder for a period of three consecutive
months.

“Involuntary Termination” means without your written consent (i) your assignment
to any duties or the significant reduction of your duties or a significant
change of your title, any of which is inconsistent with your position or title
with the Company and responsibilities in effect immediately prior to such
assignment. For purposes of clarification, if you are not the principal
financial officer of the successor entity or its ultimate parent, if any, then
you will have suffered a significant reduction of your duties which qualifies as
an Involuntary Termination pursuant to this paragraph; (ii) reduction by the
Company in your base compensation as in effect immediately prior to such
reduction; (iii) any purported termination of you by the Company (other than a
voluntary resignation initiated by you, except for a voluntary termination
initiated by you for the reasons described in this paragraph) which is not
effected for Disability or for Cause; (iv) relocation of your principal place of
employment by more than 50 miles; (v) the failure of any successor entity to the
Company to expressly assume in writing the terms of this agreement or your
employment agreement; and (vi) any material breach by the Company of any
material provision of your employment agreement with the Company which has not
been cured within 30 days of written notice to the Company by you of such
breach.

“Severance Period” means the 24-month period following your termination of
employment.

 

6